REPLEVIN. Pleas, 1st, that the property of the goods was in Solomon Perkins; 2dly, that the defendant was a constable, and as such had taken the property by virtue of an execution issued by a justice of the peace, on a judgment against Solomon Perkins; and that the goods belonged to Solomon Perkins. Held, that the second plea might be rejected on the plaintiff’s motion; it being the same in substance with the first.
Previously to the entry by a justice of a judgment by confession, the judgment-debtor must take an oath respecting the fairness of the judgment as is prescribed by the statute; and the oath must be- filed and entered of record by the justice. Vide Ex parte Knight, Ante, p. 220, and note.